DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 18 is objected to because of this informality:
Dependent claim 18 recites “ the transmitter is maps a physical downlink shared channel …”. This limitation appears to be a typographical error since it appears applicant is trying to claim “ the transmitter [[is]] maps a physical downlink shared channel …”. If this is so, examiner suggests applicant amend depend claim 18 accordingly.
Appropriate correction is therefore required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. No. 2020/0177337) in view of NPL (Titled: NB-IoT downlink simulator, February 2017, by Douglas Troha and Piotr Krasowski) and further in view of Chen (US PG Pub. No. 2020/0178190).



Li teaches teaches a method performed by a user equipment (see paragraph [0010], teaches a method of receiving data by a UE) comprising, in Time Division Duplex (TDD) (see paragraph [0010], discloses receiving data in frame according to a TDD uplink-downlink configuration):
receiving (see paragraph [0018], discloses the base station sending downlink signal to the UE. Figure 5, step s502 and paragraph [0109], the base station sending the narrowband physical broadcast channel (NPBCH) to the UE in subframes in both the first and second radio frames) a block of complex-valued symbols for narrowband physical broadcast channel in subframe 9 … (see paragraph [0021], explicitly states: “the symbol 3 to the symbol 13 in the subframe 9 are used to send the NPSS, the NSSS, the NPBCH, or the SIB1-NB”and thus symbols 3-13 (construed as said complex-valued symbols) are used for sending said NPBCH);
receiving a sequence of narrowband primary synchronization signal (NPSS) (see Figure 5, step s501, paragraph [0108], the base station sending NPSS in first subframe in first radio frame and a second subframe in a second radio frame to the UE. Note: Examiner is reading the NPSS in the respective subframes as a sequence);
and receiving a sequence of narrowband secondary synchronization signal (NSSS) (see Figure 5, step s504, paragraph [0111], base station sending NSSS using third subframe in the first radio frame. Note: Even though figure 5 and paragraph [0111] shows the base station sending NSSS in one subframe (i.e. third subframe), the NSSS could be send in multiple subframes of multiple radio frames. For example, figure 10 is a TDD radio frame using a TDD technology. The frame includes NSSS in subframe 9 of radio frame 0 and subframe 9 in radio frame 2 and thus a sequence), wherein the NPSS is mapped to resource elements in subframe 5 in every radio frame (see Figure 10, NPSS is sent in subframe 5 of every radio frame).
Even though Li discloses transmitting said narrowband physical broadcast channel in subframe 9, the prior art fail to clearly teach transmitting narrowband physical broadcast channel …during 64 consecutive symbols as claimed.
NPL teaches transmitting narrowband physical broadcast channel …during 64 consecutive symbols (see page 15, last paragraph discloses sending the NPBCH in 64 consecutive radio frames).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration (as disclosed in NPL) into Li as a way of repeating the NPBCH in multiple subframes (please see page 15 under “3.5.2 Narrowband physical broadcast channel” of NPL). 
The combination of Li and NPL fail to clearly teach and the NSSS is mapped to resource elements in subframe 0 in even radio frames.
Chen teaches and the NSSS is mapped to resource elements in subframe 0 in even radio frames (see Figure 4, step 401, the NSSS could be transmitted in subframe 0 or 5. Furthermore, figure 5 shows NSSS is transmitted in even numbered radio frames, i.e. radio frames 2i and 2i+2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placement of NSSS in specific subframe locations (as disclosed in Chen) into both Li and NPL as a way of enabling the receiver to determine whether the current cell supports either TDD or FDD (please see paragraph [0010] of 
As per claim 13:
Li teaches a method performed by a base station (see paragraph [0010], teaches a method of sending data by a base station) comprising, in Time Division Duplex (TDD) (see paragraph [0010], discloses receiving data in frame according to a TDD uplink-downlink configuration):
generating radio frames (see paragraph [0077], discloses the base station may send data in multiple radio frames);
transmitting (see paragraph [0018], discloses the base station sending downlink signal to the UE. Figure 5, step s502 and paragraph [0109], the base station sending the narrowband physical broadcast channel (NPBCH) to the UE in subframes in both the first and second radio frames) a block of complex-valued symbols for narrowband physical broadcast channel in subframe 9 … (see paragraph [0021], explicitly states: “the symbol 3 to the symbol 13 in the subframe 9 are used to send the NPSS, the NSSS, the NPBCH, or the SIB1-NB”and thus symbols 3-13 (construed as said complex-valued symbols) are used for sending said NPBCH);
mapping a sequence of narrowband primary synchronization signal to resource elements in subframe 5 in every radio frame (see Figure 5, step s501, paragraph [0108], the base station sending NPSS in first subframe in first radio frame and a second subframe in a second radio frame to the UE. Note: Examiner is reading the NPSS in the respective subframes as a sequence).
narrowband physical broadcast channel in subframe 9, the prior art fail to clearly teach transmitting narrowband physical broadcast channel …during 64 consecutive symbols as claimed.
NPL teaches transmitting narrowband physical broadcast channel …during 64 consecutive symbols (see page 15, last paragraph discloses sending the NPBCH in 64 consecutive radio frames).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration (as disclosed in NPL) into Li as a way of repeating the NPBCH in multiple subframes (please see page 15 under “3.5.2 Narrowband physical broadcast channel” of NPL). 
The combination of Li and NPL fail to clearly teach and the NSSS is mapped to resource elements in subframe 0 in even radio frames.
Chen teaches and the NSSS is mapped to resource elements in subframe 0 in even radio frames (see Figure 4, step 401, the NSSS could be transmitted in subframe 0 or 5. Furthermore, figure 5 shows NSSS is transmitted in even numbered radio frames, i.e. radio frames 2i and 2i+2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placement of NSSS in specific subframe locations (as disclosed in Chen) into both Li and NPL as a way of enabling the receiver to determine whether the current cell supports either TDD or FDD (please see paragraph [0010] of Chen). Therefore implementing such frame configuration ensures that the synchronization signal is correctly received (please see paragraph [0005] of Chen).
and mapping a sequence of narrowband secondary synchronization signal to resource elements in subframe 0 in even radio frames.
Chen teaches and mapping a sequence of narrowband secondary synchronization signal to resource elements in subframe 0 in even radio frames (see Figure 4, step 401, the NSSS could be transmitted in subframe 0 or 5. Furthermore, figure 5 shows NSSS is transmitted in even numbered radio frames, i.e. radio frames 2i and 2i+2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placement of NSSS in specific subframe locations (as disclosed in Chen) into both Li and NPL as a way of enabling the receiver to determine whether the current cell supports either TDD or FDD (please see paragraph [0010] of Chen). Therefore implementing such frame configuration ensures that the synchronization signal is correctly received (please see paragraph [0005] of Chen).
As per claim 15:
NPL teaches a user equipment (UE) (see Figure 4, UE) comprising, in Time Division Duplex (TDD) (see paragraph [0010], discloses receiving data in frame according to a TDD uplink-downlink configuration):
receiver (see Figure 4, paragraph [0104], communications interface 43 for receiving data from an external device) configured to receive (see paragraph [0018], discloses the base station sending downlink signal to the UE. Figure 5, step s502 and paragraph [0109], the base station sending the narrowband physical broadcast channel (NPBCH) to the UE in subframes in both the first and second radio frames) a block of complex-valued symbols for narrowband physical broadcast channel in subframe 9 … (see paragraph [0021], explicitly states: “the symbol 3 to the symbol 13 in the subframe 9 are used to send the NPSS, the NSSS, the NPBCH, or the SIB1-NB”and thus symbols 3-13 (construed as said complex-valued symbols) are used for sending said NPBCH);
receive a sequence of narrowband primary synchronization signal (NPSS) (see Figure 5, step s501, paragraph [0108], the base station sending NPSS in first subframe in first radio frame and a second subframe in a second radio frame to the UE. Note: Examiner is reading the NPSS in the respective subframes as a sequence);
and receive a sequence of narrowband secondary synchronization signal (NSSS) (see Figure 5, step s504, paragraph [0111], base station sending NSSS using third subframe in the first radio frame. Note: Even though figure 5 and paragraph [0111] shows the base station sending NSSS in one subframe (i.e. third subframe), the NSSS could be send in multiple subframes of multiple radio frames. For example, figure 10 is a TDD radio frame using a TDD technology. The frame includes NSSS in subframe 9 of radio frame 0 and subframe 9 in radio frame 2 and thus a sequence), wherein the NPSS is mapped to resource elements in subframe 5 in every radio frame (see Figure 10, NPSS is sent in subframe 5 of every radio frame).
Even though Li discloses transmitting said narrowband physical broadcast channel in subframe 9, the prior art fail to clearly teach transmitting narrowband physical broadcast channel …during 64 consecutive symbols as claimed.
NPL teaches transmitting narrowband physical broadcast channel …during 64 consecutive symbols (see page 15, last paragraph discloses sending the NPBCH in 64 consecutive radio frames).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration (as disclosed in 
The combination of Li and NPL fail to clearly teach and the NSSS is mapped to resource elements in subframe 0 in even radio frames.
Chen teaches and the NSSS is mapped to resource elements in subframe 0 in even radio frames (see Figure 4, step 401, the NSSS could be transmitted in subframe 0 or 5. Furthermore, figure 5 shows NSSS is transmitted in even numbered radio frames, i.e. radio frames 2i and 2i+2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placement of NSSS in specific subframe locations (as disclosed in Chen) into both Li and NPL as a way of enabling the receiver to determine whether the current cell supports either TDD or FDD (please see paragraph [0010] of Chen). Therefore implementing such frame configuration ensures that the synchronization signal is correctly received (please see paragraph [0005] of Chen).
As per claim 17:
NPL teaches a base station (see Figure 3, base station) comprising, in Time Division Duplex (TDD) (see paragraph [0010], discloses receiving data in frame according to a TDD uplink-downlink configuration):
processor (see Figure 3, processor 31) configured to generate radio frames (see paragraph [0077], discloses the base station may send data in multiple radio frames);
and transmitter (see Figure 3, paragraph [0095], communications interface 33 configured to send data to an external device) configured to transmit (see paragraph [0018], discloses the base station sending downlink signal to the UE. Figure 5, step s502 and paragraph a block of complex-valued symbols for narrowband physical broadcast channel in subframe 9 … (see paragraph [0021], explicitly states: “the symbol 3 to the symbol 13 in the subframe 9 are used to send the NPSS, the NSSS, the NPBCH, or the SIB1-NB”and thus symbols 3-13 (construed as said complex-valued symbols) are used for sending said NPBCH);
map a sequence of narrowband primary synchronization signal to resource elements in subframe 5 in every radio frame (see Figure 5, step s501, paragraph [0108], the base station sending NPSS in first subframe in first radio frame and a second subframe in a second radio frame to the UE. Note: Examiner is reading the NPSS in the respective subframes as a sequence).
Even though Li discloses transmitting said narrowband physical broadcast channel in subframe 9, the prior art fail to clearly teach transmitting narrowband physical broadcast channel …during 64 consecutive symbols as claimed.
NPL teaches transmitting narrowband physical broadcast channel …during 64 consecutive symbols (see page 15, last paragraph discloses sending the NPBCH in 64 consecutive radio frames).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration (as disclosed in NPL) into Li as a way of repeating the NPBCH in multiple subframes (please see page 15 under “3.5.2 Narrowband physical broadcast channel” of NPL). 
and map a sequence of narrowband secondary synchronization signal to resource elements in subframe 0 in even radio frames.
Chen teaches and map a sequence of narrowband secondary synchronization signal to resource elements in subframe 0 in even radio frames (see Figure 4, step 401, the NSSS could be transmitted in subframe 0 or 5. Furthermore, figure 5 shows NSSS is transmitted in even numbered radio frames, i.e. radio frames 2i and 2i+2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placement of NSSS in specific subframe locations (as disclosed in Chen) into both Li and NPL as a way of enabling the receiver to determine whether the current cell supports either TDD or FDD (please see paragraph [0010] of Chen). Therefore implementing such frame configuration ensures that the synchronization signal is correctly received (please see paragraph [0005] of Chen).

6.	Claims 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of NPL and further in view of Chen and NPL (Titled: A Survey on NB-IoT Downlink Scheduling: Issues and Potential Solutions, 2017), hereinafter referred to as NPL1.
	As per claim 12:
	Li in view of NPL and further of Chen teaches the method according to claim 11 further comprising, in TDD (see paragraph [0010], discloses transmitting and receiving data in frame according to a TDD uplink-downlink configuration):
receiving a physical downlink shared channel carrying system information block type 1 - narrowband (SIB1-NB) (Li, see Figure 5, step s504, paragraph [0010], the base station sending SIB1-NB in third subframe of the second radio frame).
The combination of LI, NPL and Chen fail to clearly teach wherein the SIB1-NB is mapped to resource elements in subframe 4 in every radio frame.
NPL1 teaches wherein the SIB1-NB is mapped to resource elements in subframe 4 in every radio frame (please see page 549 under “Narrowband System Information Block (SIB-NB)”, explicitly states “Transmitted over the NPDSCH, SIB-NBs carry relevant information for a UE to access a cell or perform cell re-selection. Cell status and reservations are indicated in SIB1-NB using subframe #4 in each radio frame”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration comprising the SIB1-NB and other reference signals as disclosed in NPL1 into Li, NPL and Chen as a way of taking into consideration the reserved signaling resources and capabilities of the UE (please see page 550 Col 1, lines 1-6 of NPL1). Therefore using such configuration ensures enhanced decoding probability (please see page 550, Col 1, last paragraph of NPL1).
As per claim 14:
Li in view of NPL and further of Chen teaches the method according to claim 13 further comprising, in TDD:
mapping a physical downlink shared channel carrying system information block type 1 - narrowband to resource elements (Li, see Figure 5, step s504, paragraph [0010], the base station sending SIB1-NB in third subframe of the second radio frame) …. 
physical downlink shared channel carrying system information block type 1 - narrow band is mapped to resource elements …in subframe 4 in every radio frame.
NPL1 teaches physical downlink shared channel carrying system information block type 1 - narrow band is mapped to resource elements …in subframe 4 in every radio frame (please see page 549 under “Narrowband System Information Block (SIB-NB)”, explicitly states “Transmitted over the NPDSCH, SIB-NBs carry relevant information for a UE to access a cell or perform cell re-selection. Cell status and reservations are indicated in SIB1-NB using subframe #4 in each radio frame”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the frame configuration comprising the SIB1-NB and other reference signals as disclosed in NPL1 into Li, NPL and Chen as a way of taking into consideration the reserved signaling resources and capabilities of the UE (please see page 550 Col 1, lines 1-6 of NPL1). Therefore using such configuration ensures enhanced decoding probability (please see page 550, Col 1, last paragraph of NPL1).
Claim 16 is rejected in the same scope as claim 12.
Claim 18 is rejected in the same scope as claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474